                                                                                                                                                                                                               
  FIS_4C_logo_large,FIS_4C_logo_large [x2917x0.jpg]

 

                                    Exhibit 10.1

Prepared for: Oriental Bank

Oriental Center, 15th Floor

San Juan, PR 00918

Order Form Reference: 37800

Order Form Effective Date: 5/30/2018 

 Fidelity Information Services, LLC

                      601 Riverside Avenue

Jacksonville, FL 32204-2946

 

This is an amendment (“Amendment”) to the Technology Outsourcing Agreement dated
as of January 26, 2007 (as amended and including any and all addenda, schedules,
or attachments thereto, the “Agreement”), by and between Metavante Corporation
(“Metavante” or “FIS”) and Oriental Bank (“Customer”).   

AMENDMENT DETAIL

1.       Substitution of Customer Party.  FIS hereby accepts the assignment by
OFG Bancorp of all of its rights and obligations pursuant to the Agreement to
Customer, and FIS hereby releases OFG Bancorp from any and all of its
obligations set forth in the Agreement.

 

2.       Term Extension. The Initial Term of the Agreement is hereby extended
through May 31, 2026.

 

a.        Notwithstanding the foregoing, the Initial Term of the Services set
forth in Table 1 below (the “Expiring Services”) will expire on May 31, 2019
(the “Expiration Date”).  The Expiring Services shall automatically renew until
May 31, 2020 (the “Second Expiration Date”), unless Customer notifies FIS of
Customer’s decision not to renew any or all such Expiring Services at least one
hundred eighty (180) days prior to the Expiration Date.  The Expiring Services
shall renew until May 31, 2026 only if Customer notifies FIS of Customer’s
decision to renew any or all such Expiring Services at least one hundred eighty
(180) days prior to the Second Expiration Date.  Termination of the Expiring
Services, other than at the Expiration Date or the Second Expiration Date,
remains subject to the payment of the Termination Fee in accordance with the
terms of the Agreement. *The information in this sentence is intentionally
omitted because confidential treatment has been requested pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended. The omitted information
has been filed separately with the U.S. Securities and Exchange Commission. The
Discount Payback will be calculated by using the fees for the Expiring Services
as of May 2018 as the baseline for such calculation. Each May the parties will
apply annual increases made pursuant to the fees for the Expiring Services to
Section 5.6 of the Agreement and apply the actual volumes applicable to the
Expiring Services to set the new baseline for the Discount Payback. A sample
calculation of the Discount Payback will be mutually agreed upon by the parties
within thirty (30) days of the full execution of this Amendment. 

b.         

 

TABLE 1

Sales and Service (with the exception of TellerInsight)

Consumer eBanking

Mobile Banking

Global Funds Transfer - eGFTs

Document Processing Services - FOS

Loan Back Office Services

Credit Card Processing (Base 2000)

 

3.       Replacement of Pricing. The fees set forth on the pricing attachment
attached hereto shall replace the fees for the same or substantially similar
Services originally set forth in the Services and Charges Schedule to the
Agreement.

 

4.       If Metavante offers pilot/early adopter programs for New Services, and
Metavante deems the Customer to be a likely purchaser of said Services, then
Metavante will offer to Customer an opportunity to participate in those
pilot/early adopter programs.

 

5.       If Customer contemplates the future purchase of any hardware, software,
services, products, or the like, and FIS has previously notified Customer in
writing that it provides such hardware, software, services, products or the like
directly (and not as a reseller), then Customer shall consider FIS as its
primary provider of such hardware, software, services, products, and the like
and shall provide FIS with priority treatment in the course of such purchasing
decisions.

 

6.       FIS will make available to Customer personnel the following expertise
at the fees set forth in the pricing attachment; the services provided by such
individuals may not be terminated or cancelled for the duration of the
Agreement:

 

a.        Portfolio Manager. FIS’s Portfolio Manager will possess extensive
knowledge of FIS business solutions along with experience in program/project
management. The Portfolio Manager will serve as a single point of contact to
coordinate execution of all FIS program/project activities and facilitate
resolution of escalated project-related issues with Customer’s Program/Project
Coordinator. The Portfolio Manager’s primary responsibilities will be to provide
planning, management, coordination and consolidated reporting of all FIS-related
development and implementation activities. The Portfolio Manager will engage
with Customer’s executives and the FIS Managing Director to understand the
Customer’s strategic goals and align those goals with FIS product roadmaps and
project delivery.

 

b.       Solution Architect. The FIS Solution Architect will design and assist
with implementation of the Solution Design Methodology for enhancements,
integrations and implementations, as well as identifying the technology and
business process/operations impact of potential initiatives. The Solution
Architect will also help identify areas of scope required to meet business
requirements and identify solution approaches best able to meet Customer’s
business needs and objectives.

 

7.       *The information in this sentence is intentionally omitted because
confidential treatment has been requested pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted information has been
filed separately with the U.S. Securities and Exchange Commission. The Monthly
Credit must be used by the Customer in the contract year in which it was issued.
Accumulated and unapplied Monthly Credits will be repaid by Customer to
Metavante at the end of the corresponding contract year. Customer shall repay
such amount in full within five (5) Business Days if and when Customer
terminates the Agreement prior to the end of the Initial Term, unless the
Agreement is terminated by Customer pursuant to Section 8.2 (titled “For
Cause”), Section 8.3 (titled “For Insolvency”), Section 8.5 (titled “Change in
Control”), or Section 8.6 (titled “Cease and Desist Order”) thereof.

 

8.       *The information in this paragraph is intentionally omitted because
confidential treatment has been requested pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted information has been
filed separately with the U.S. Securities and Exchange Commission.

 

9.       Section 5.6 of the Agreement is deleted in its entirety and replaced
with the following:

 

*The information in this sentence is intentionally omitted because confidential
treatment has been requested pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended. The omitted information has been filed
separately with the U.S. Securities and Exchange Commission. Pricing adjustments
for any and all such Services will take effect prospectively on the first day of
January of each year during the Term.

 

10.    Section 10.2(A) of the Agreement is deleted in its entirety and replaced
with the following:

 

A.       Customer shall defend Metavante and its officers, employees, directors,
agents and shareholders (collectively, the “Metavante Indemnitees”), in their
individual capacities or otherwise, from and against any and all Claims (as
defined in this Section 10.2(A)) asserted by a third party (other than a
Metavante Indemnitee or an Affiliate of Metavante) against Metavante, and shall
indemnify and hold harmless Metavante from and against any damages, costs, and
expenses of such third party awarded against Metavante by a final court judgment
or an agreement settling such Claims in accordance with this Section 10.2(A) and
Section 10.3.  As used in this Section 10.2(A), the term “Claim” means any
action, litigation, or claim by a third party (other than a Metavante Indemnitee
or an Affiliate of Metavante) alleging or based on: (i) any personal injury or
property damage caused by Customer’s gross negligence or willful misconduct in
connection with this Agreement; (ii) Customer’s misuse of a Service, Third Party
Service, Software, or Documentation; (iii) inaccurate or incomplete Customer
Data provided by or on behalf of Customer; (iv) Customer’s use of a Service,
Third Party Service, and/or Software with computer programs or services owned,
licensed or provided by someone other than Metavante or an Affiliate of
Metavante; (v) Customer’s failure to comply with Legal Requirements, as
applicable; (vi) Customer’s failure to comply with the terms of any third party
service agreement accepted by Customer; (vii) any claim of libel, violation of
privacy rights, unfair competition or infringement of any patent, trademark,
service mark, copyright or other intellectual property; (viii) any circumstance,
event or activity set forth in any of the Subsections 10.2(B) (a) – (e); or (ix)
any claim, action or suit by a Customer Indemnitee (as defined below).

 

11.    Section 10.2(B) of the Agreement is deleted in its entirety and replaced
with the following:

 

B.       Metavante shall defend Customer and its officers, employees, directors,
agents and shareholders (collectively, the “Customer Indemnitees”), in their
individual capacities or otherwise, from and against any and all Claims (as
defined in this Section 10.2(B)) asserted by a third party (other than a
Customer Indemnitee or an Affiliate of Customer) against Customer, and shall
indemnify and hold harmless Customer from and against any damages, costs, and
expenses of such third party awarded against Customer by a final court judgment
or an agreement settling such Claims in accordance with this Section 10.2(B) and
Section 10.3.  As used in this Section 10.2(B), the term “Claim” means any
action, litigation, or claim by a third party (other than a Customer Indemnitee
or an Affiliate of Customer) alleging or based on: (i) any personal injury or
property damage caused by Metavante’s gross negligence or willful misconduct in
connection with this Agreement; (ii) Metavante’s failure to comply with all
federal laws, rules and regulations applicable to Metavante as a provider of a
Service; or (iii) that a Service, New Service, Software, Documentation or User
Manual infringes any patent, trademark, service mark, copyright or other
intellectual property; provided, however, that Metavante shall not be liable for
(and Customer shall indemnify Metavante against) any infringement or alleged
infringement that results, in whole or in part, from: (a) use of a Service or
Software in a manner or for a purpose not specifically described in the
Agreement (including the Addenda and Schedules) or Documentation provided that
the Agreement or Documentation specifically describes the manner in which or
purpose for which a Service or Software may be used; (b) use of a Service or
Software in combination with computer programs, processes, hardware, software,
data, systems, or services owned, licensed or provided by someone other than
Metavante or an Affiliate of Metavante that do not meet written specifications
provided by Metavante or an Affiliate of Metavante; (c) Customer’s products or
services to the extent such products and services are not directly passed
through by Customer from Metavante to Customer’s clients; (d) modification,
change, amendment, customization, or adaptation of any Service or Software not
made wholly by Metavante; or (e) Customer’s failure to implement corrections or
changes provided by Metavante in writing to Customer. If a claim of infringement
has been asserted, or in Metavante’s opinion is about or likely to be asserted,
Metavante may, at its option either: (1) procure for Customer the right to
continue using the Service or Software; (2) replace or modify the Service or
Software so that it becomes non-infringing; (3) to the extent none of the other
remedies set forth in this Section 10.2(B) are available, terminate the
applicable Service, Software, or SOW and refund all pre-paid fees and any other
amounts covering future use of the Service or Software; and/or (4) defend the
action on Customer’s behalf and pay any and all associated damages, costs, and
expenses; provided, however, that in any such circumstances, Metavante shall
indemnify the Customer Indemnitees as provided in this Section 10.2(B).

  

12.    Section 11.1 of the Agreement is amended to replace all references to
“five (5) Business Days” with “thirty (30) Business Days”.

 

13.    Section 16.8 of the Agreement is deleted in its entirety and replaced
with “Intentionally omitted”.

 

14.    Section 17.2 of the Agreement is deleted in its entirety and replaced
with the following:

 

17.2 Venue and Jurisdiction. Any dispute, difference, controversy or claim
arising out of or relating to the Agreement shall be settled by final and
binding arbitration before a single arbitrator mutually agreed upon by the
parties, in Jacksonville, Florida, in accordance with the Commercial Arbitration
Rules (including Procedures for Large, Complex Commercial Disputes) of the
American Arbitration Association.  The arbitrator shall be a practicing attorney
or retired judge with at least fifteen years total working experience as such. 
The decision or award of the arbitrator shall be final, and judgment upon such
decision or award may be entered in any competent court or application may be
made to any competent court for judicial acceptance of such decision or award
and an order of enforcement.  The arbitrator shall decide any issues submitted
in accordance with the provisions and commercial purposes of this Agreement, and
shall not have the power to award damages other than those described in this
Agreement.

 

15.    Section 17.6 of the Agreement is amended to delete the address for
notices set forth therein and replace it with the following:

 

In the case of Customer:  Oriental Bank

                                             P.O. Box 195115

                                             San Juan, PR 00919-5115

                                             Attn: Chief Operating Officer

                                             or

                                             Oriental Bank

                                             254 Muñoz Rivera Avenue, 15th Floor

                                             San Juan, PR 00918

                                             Attn: Chief Operating Officer

 

                                             With a copy to General Counsel

 

In the case of Metavante: Metavante Corporation

                                              601 Riverside Avenue

                                              Jacksonville, FL 32204

 

                                               With a copy to General Counsel

 

 

 

All terms of the Agreement not amended by this Amendment remain in full force
and effect. All fees will be settled or paid as described in the Agreement
unless otherwise specified in this Amendment or the pricing attachment. In the
event of a conflict or inconsistency between this Amendment and the Agreement,
this Amendment controls. Capitalized words not defined in this Amendment shall
have the same meaning as in the Agreement.

 

ORIENTAL BANK

Metavante Corporation

 

Signature:   /s/ Ganesh Kumar

 

 

Signature:  /s/ Matthew Egan

Name:        Ganesh Kumar

 

Name:         Matthew Egan

Title:          SEVP & COO

 

Title:          Accounting Manager

Date:         31 May 2018

 

Date:            6/12/2018   │ 15:32 PDT

 

--------------------------------------------------------------------------------

                                                                                                                                                                                                               
  FIS_4C_logo_large,FIS_4C_logo_large [x3619x0.jpg]

 

 

                            

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

PRICING ATTACHMENT

 

ORIENTAL BANK

REVISED: MAY 31, 2018

PROPOSAL OF FEES FOR CONTRACTED SERVICES

 

 

*The information in this attachment, which consists of forty pages, is
intentionally omitted because confidential treatment has been requested pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. The omitted
information has been filed separately with the U.S. Securities and Exchange
Commission

 

 

--------------------------------------------------------------------------------